Title: To George Washington from Samuel Huntington, 12 November 1780
From: Huntington, Samuel
To: Washington, George


                        
                            sir,
                            Philadelphia November 12. 1780
                        
                        Your Excellency will receive herewith enclosed, Copies of several Acts of Congress, of the 4th, 7th, 9th
                            & 10th Instant.
                        By that of the 4th, the several States therein mentioned, are called upon to levy a Tax equal to six Millions
                            of silver Dollars, to be paid partly in specific Articles of Provision, & partly in Money, at the Times &
                            in the Manner expressed.
                        By the Act of the 7th, (a Copy of which will be forwarded to Genl Greene,) your Excellency is authorized to
                            effect an Exchange of all Continental Prisoners of War & now in Possession of the Enemy, and of the Hostages
                            given in Canada; all Officers on Parole & Officers Violators of Parole, & Militia actually taken in Arms & remaining Prisoners of War, for an equal Number of Prisoners on our Hands,
                            including the Convention Troops if an Exchange can be effected upon the Terms mentioned in the Act.
                        It is needless to remark to your Excellency how exceedingly the Individuals of our Troops in Captivity feel
                            themselves injured, if they are not exchanged in the Order of their Captivity; as I take it to be a Rule you have ever
                            adhered to, when not inadmissible from peculiar Circumstances, which have caused a Deviation therefrom in some particular
                            Cases.
                        The Act of the 9th will inform your Excellency that the Hospital Chaplains are discontinued, &
                            Brigade Chaplains from Time to Time are to attend the established Hospitals.
                        The annexed Orders enjoining the Officers of the Cavalry to purchase no more Horses on public Account without
                            the Order of Congress was passed several Days before your Letter of the 7th Instant came to Hand which mentions the
                            Propriety of such Practice in the Commanding Officers of Corps in the Cavalry. Orders in future may be given for that
                            purpose if Congress should think proper.
                        By the Act of the 10th, Congress propose (if practicable) to make a Saving of Forage in Camp, by removing all
                            Horses that in your Opinion are not absolutely necessary to be retained with the Army for public Use; to be disposed of or
                            fed at a Distance from Camp. I have the Honor to be with the highest Respect your Excellency’s most obedient Servant 
                        
                            Sam. Huntington President
                        
                        
                            P.S. Your several Dispatches of the 1st, 4th 5th & 7th have been received. The latter came to
                                hand this moment.
                        

                    